Title: From George Washington to Colonel Alexander McDougall, 13 January 1776
From: Washington, George
To: McDougall, Alexander



Sir
Cambridge 13th January 1776

I received your favor of the 2d inst. Last evening, & note what you mention of the Cannon I am in daily expectation of Colonel Knox’s arrivall & untill he comes I cannot with Certainty inform you whether I shall want the Iron Cannon or not.
Upon examination of the Stores that were on board the Brigte I find, we Stand in great need of Shells & Shall esteem it a particular favour if you will immediatly on receipt hereof forward the 1100 Specifyed at the foot of your Letter.
I am told that there is a vessel arrived with you, that brought twenty ton of powder I need not inform you, the great necessity I am in for that article, if it is true that this quantity is arrived, it woud be of infinite Service, to the great Cause we are engaged in, that the whole or such part thereof, as Can be Spared, was sent with the utmost dispatch to this Camp—if it belongs to private persons, I request, you will purchase it, if to the publick, your exerting your influence with the Comittee of Safety, to effect this good purpose, will very Much oblige Sir Your Most H: Sert

Go: Washington

